 

Exhibit 10.42

 

THIRD AMENDMENT TO COMMON STOCK PURCHASE WARRANT

 

THIS THIRD AMENDMENT TO COMMON STOCK PURCHASE WARRANT (the “Amendment”), dated
as of November 19, 2014 (the “Effective Date”), is entered into by and between
Infinity Energy Resources, Inc., a Delaware corporation (the “Company”) and SKM
Partnership, Ltd., a Texas limited partnership (the “Holder”).

 

WHEREAS, the Company issued to Holder that certain Common Stock Purchase
Warrant, dated December 27, 2013, as amended by that certain First Amendment to
Common Stock Purchase Warrant, dated March 7, 2014 and that certain Second
Amendment to Common Stock Purchase Warrant, dated May 9, 2014 (the “Warrant”);
and

 

WHEREAS, the Company and the Holder desire to reflect the extension of the
maturity date made to that certain 8% Promissory Note issued by the Company in
favor of the Holder on December 27, 2013, as amended by that certain First
Amendment to Promissory Note, dated March 7, 2014, and that certain Second
Amendment to Promissory Note, dated May 9, 2014, pursuant to that certain Third
Amendment to Promissory Note, dated even herewith; and

 

WHEREAS, effective even herewith, the parties have entered into that certain
Loan Extension Agreement to document certain agreements and understandings made
between them related to the subject matter of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed by each party hereto as follows:

 

  1.Amendment to Initial Exercise Price. It is hereby agreed and understood that
the amount “$1.50” wherever it appears on the first page of the Warrant is
hereby deleted and replaced with the amount of “$1.00”. In addition to the
foregoing, the preamble of the Warrant shall be amended by deleting the phrase
“at a price of One Dollar Fifty Cents ($1.50) per Share” where it appears
therein, and replacing it with the phrase “at a price of One Dollar ($1.00) per
Share”.        2.Amendment to Section 1.1 of the Warrant. It is hereby agreed
and understood that Section 1.1 of the Warrant shall be amended as follows: By
deleting the following phrase: “three hundred forty-five (345) days from the
issuance of this Warrant (i.e., December 7, 2014)” where it appears in Section
1.1 of the Warrant, and replacing it with the following phrase: “four hundred
sixty-six (466) days from the issuance of this Warrant (i.e., April 7, 2015”)”.
       3.Amendment to Section 2.1 of the Warrant. It is hereby agreed and
understood that Section 2.1 of the Warrant shall be amended as follows: By
deleting the following phrase: “on or before the three hundred forty-fifth
(345th) day of the issuance of this Warrant” where it appears in Section 2.1 of
the Warrant, and replacing it with the following phrase: “on or before the four
hundred sixty-sixth (466th) day of the issuance of this Warrant”.        4.No
Other Amendments. Except as expressly amended and modified by this Amendment,
the Warrant is and shall continue to be in full force and effect in accordance
with the terms thereof.        5.Counterparts. This Amendment may be executed by
the parties hereto in counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

6.Governing Law. The Amendment shall be construed in accordance and governed by
the internal laws of the state of Texas.

 

7.Headings. The headings contained in this Amendment are for ease of reference
only and shall not be considered in construing this Amendment.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Common Stock Purchase Warrant to be duly executed as of the Effective Date.

 

COMPANY:       INFINITY ENERGY RESOURCES, INC.         By: /s/ Stanton E. Ross  
Name: Stanton E. Ross   Its: President and Chief Executive Officer         SKM
PARTNERSHIP, LTD.         BY SKM MANAGEMENT, LLC   ITS GENERAL PARTNER  

 

    By: /s/ Scott D. Martin   Name: Scott D. Martin   Its: Manager of its
General Partner  

 

 

 

 